Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 06/18/2019. In virtue of this communication, claims 1-20 filed on 06/18/2019 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 06/18/2019 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 06/18/2019 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 


Claim Objections
Claim 7 is objected to because of the following informalities:  line 3, limitation “different dimensions from of the sliding window” has typographical error.  Appropriate correction is required.


Double Patenting
           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 
Instant independent claims 1(method), 11(system), and 16 (processor) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claim 1(system), of co-owned US Patent No. 10,373,019The conflicting claims are not identical because the embodiments of co-owned claims omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims and co-owned claims recite common subject matter;
·       Instant claims, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by co-owned claims, and
·       the elements of instant claims are obvious over co-owned claims, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shet et al.( US 2012/0274781).
As per claim 1, A method comprising: 
“processing an image with a low-fidelity classifier, the low-fidelity classifier trained to calculate a probability, for each of a plurality of zones of the image, that a zone of the image comprises an object; identifying a probable zone having a high probability for comprising the object;”(Refer to Shet figure 6, section 62 and 63, ¶[0012] disclosing providing the image frame to a first classifier to detect the first subset of features, where the output of the first classifier is a first probability distribution function for localizing the pedestrian in to the image frame, restricting the first probability  the image are provided to a classifier at step 62,each classifier is a probabilistic boosting tree (PBT) trained to detect specific features whose output is a probability distribution function (PDF) for the detected features. At step 63, marginal space learning (MSL), is used to restrict the PDF output by the classifier at step 62 to the most probable portions.)
“forward feeding the probable zone to a high-fidelity classifier, the high-fidelity classifier trained to confirm a presence of the object in the probable zone.”  (Refer to Shet Figure 6, ¶[0057] discloses This restricted PDF is then provided, at step 64, along with the image frame, to a next classifier trained for a different set of features. Similarly, at step 65, the output PDF of the next classifier will be restricted by MSL to the most probable portions. At step 66, the highest probability state is selected as the detection result (object detection).)

Claim 19 has been analyzed and is rejected for the reasons indicated in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Yang et al. (US 2016/0210525), further in view of Shieh et al. (US 20140/177908).
As per claim 2, The method of claim 1, further comprising: However Shet does not explicitly disclose the following which would have been obvious in view of Yang from similar field of endeavor “receiving the image from a camera of a vehicle;”(Refer to Yang ¶[0005] discloses a vehicle include sensor(e.g. a camera) to generate the image data.)
 “and down-sampling the image to generate a down-sampled version of the image;”(Refer to Yang ¶[0006] discloses to detect the pedestrian, model-based object detection may be re-executed on a downsampled scale space representation of the image data. For example, if the height of the pedestrian is 180 pixels in the original (e.g., full-resolution) image, then the height of the pedestrian will be 90 pixels in a scale 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Yang technique of object detection in images into Shet technique to provide the known and expected uses and benefits of Yang technique over multi-person detection in images technique of Shet. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Yang to Shet in order to prevent error and uncertainty in object detection within or near a field of travel of a vehicle or mobile device. (Refer to Yang paragraphs [0002-0004].)

However Shet as modified by Yang does not explicitly disclose the following which would have been obvious in view of Shieh from similar field of endeavor “wherein the down-sampled version of the image is processed by the low-fidelity classifier.”  (Refer to Shieh ¶[0008] discloses performing down-sampling on the detected image region using the generated down-sampling factor, thereby generating a down-sampled image. The image feature generator is operable to receive the down-sampled image, and accordingly configured to generate image features for describing the object under detection. The cascade of classifiers is configured to operate on the image features.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Shieh technique of system of object detection into Shet as modified by Yang technique to provide the known and expected uses and benefits of Shieh technique over system of multi-person detection in images of Shet as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Yang to Shieh in order to provide a system of object detection that has light variation tolerability, reduction in architecture complexity and/or increased processing speed. (Refer to Shieh paragraphs [0007].)

	Claim 12 and 17 have been analyzed and are rejected for the reasons indicated in claim 2 above. Additionally, the rationale and motivation to combine the Shet, Yang and Shieh references, presented in rejection of claim 2, apply to these claims.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Yang et al. (US 2016/0210525), further in view of Shieh et al. (US 20140/177908,) further in view of Ogale (US 9,349,055.)

As per claim 6, The method of claim 2, Shet as modified by Yang as modified by Shieh does not explicitly disclose the following which have been obvious in view of Ogale from similar field of endeavor “further comprising extracting the plurality of zones from the image by sliding a window over the image pixel-by-pixel such that each zone of the plurality of zones is the size of the window and overlaps surrounding zones.”  (Refer to Ogale figure 3B, column 11, lines 46- 52 discloses The processing system in the vehicle detects vehicles in the image by first defining a sliding-window filter 322 for the captured image 320. The sliding-window filter 322 may take the form of a predefined number and arrangement of pixels. In one example, the sliding-window filter 322 may measure 20 pixels in the vertical direction and 100 pixels in the horizontal direction. The sliding-window filter 322 may also be varied in size and shape. Further figure 3C, column 12, lines 51-55 discloses various region-pairs (342A and 342B, 344A and 344B, 346A and 346B, and 348A and 348B) within an image 320. Two regions define each region-pair. The sliding-window filter described with respect to FIG. 3B defines each region. Each region-pair may be representative of a relationship between the two regions of the region-pair determined in part by a training algorithm. Additionally, the vehicle detection system may determine that image 320 possibly contains a vehicle based on an analysis of the region-pairs.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ogale technique of image based vehicle detection based on multistage classification into Shet as modified by Yang as modified by Shieh technique to provide the known and expected uses and benefits of Ogale technique over multi-person detecting in images technique of Shet as modified by Yang as modified by Shieh. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Yang as modified by Shieh to Ogale in order to provide a system of object detection that has light variation tolerability, reduction in architecture complexity and/or increased processing speed. (Refer to Ogale paragraphs [0007].)
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Yang et al. (US 2016/0210525), further in view of Shieh et al. (US 20140/177908,) further in view of Ogale (US 9,349,055,) further in view of Wang et al. (EP3493149.)
As per claim 7, The method of claim 6, further comprising: “abstracting a set of scaled zones from the down-sampled version, wherein scaled zones in the set of scaled zones have different dimensions from of the sliding window;”(Refer to Ogale column 4, lines 1-4 discloses The sliding-window filter may be iteratively varied in size and shape. In one example, a sliding-window filter may measure 20 pixels in the vertical direction and 100 pixels in the horizontal direction.)

 “selecting a scaled zone from the set of scaled zones for which the low-fidelity classifier indicates a probability of an existence of a scaled object;”(Refer to Shet figure 6, section 62 and 63, ¶[0057] discloses given an image frame of a video sequence for detecting an object, the image are provided to a classifier at step 62,each classifier is a probabilistic boosting tree (PBT) trained to detect specific features whose output is a probability distribution function (PDF) for the detected features. At step 63, marginal space learning (MSL), is used to restrict the PDF output by the classifier at step 62 to the most probable portions.)

nd mapping the scaled zone to a scaled sector of the high-resolution version.” (Refer to Wang ¶[0371] discloses the last layer fl has to convert the low resolution feature maps to a high resolution image ISR. Further ¶[0377] discloses This last layer, or sub-pixel convolution layer, produces a high resolution image from the low resolution feature maps directly.) 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wang technique of visual data super-resolution into Shet as modified by Yang as modified by Shieh as modified by Ogale technique to provide the known and expected uses and benefits of Wei technique over multi-person detecting in images technique of Shet as modified by Yang as modified by Shieh as modified by Ogale. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Yang as modified by Shieh as modified by Ogale to Wang in order to prevent reducing original video resolution and quality. (Refer to Wang paragraph [0010].)


s 3, 4, 13, 14, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Yang et al. (US 2016/0210525), further in view of Shieh et al. (US 20140/177908), further in view of further in view of Wang et al. (EP3493149.)

As per claim 3, The method of claim 2, “wherein the probable zone is identified based on the down- sampled version of the image” (Refer to Yang ¶[0006] discloses to detect the pedestrian, model-based object detection may be re-executed on a downsampled scale space representation of the image data. For example, if the height of the pedestrian is 180 pixels in the original (e.g., full-resolution) image, then the height of the pedestrian will be 90 pixels in a scale space representation that is downsampled by a factor of 2, and the model-based object detection may successfully detect the pedestrian in the downsampled image.)
However Shet as modified by yang as modified by Shieh does not explicitly disclose the following which would have been obvious in view of Wang form similar field of endeavor “and wherein the method further comprises mapping the probable zone to a higher-resolution version of the image.” (Refer to Wang ¶[0371] discloses the last layer fl has to convert the low resolution feature maps to a high resolution image ISR. Further ¶[0377] discloses This last layer, or sub-pixel convolution layer, produces a high resolution image from the low resolution feature maps directly.) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wang technique of visual data super-resolution into Shet as modified by Yang as modified by Shieh technique to provide the known and expected uses and benefits of Wei technique over multi-person detecting in images technique of Shet as modified by Yang as modified by Shieh. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Yang as modified by Shieh to Wang in order to prevent reducing original video resolution and quality. (Refer to Wang paragraph [0010].)

Claim 13 and 18 have been analyzed and are rejected for the reasons indicated in claim 3 above. Additionally, the rationale and motivation to combine the Shet, Yang, Shieh, and Wang references, presented in rejection of claim 3, apply to these claims.  

As per claim 4, The method of claim 3, “wherein forward feeding the probable zone to the high-fidelity classifier comprises forward feeding the probable zone in the higher-resolution version of the image.” (Refer to Wang ¶[0371] discloses the last layer fl has to convert the low resolution feature maps to a high resolution image ISR. Further ¶[0377] discloses This last layer, or sub-pixel convolution layer, produces a high resolution image from the low resolution feature maps directly.) 

Claim 14 have been analyzed and are rejected for the reasons indicated in claim 4 above. 
s 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Csurka et al. (US 2010/0040285,) in view of Yang et al. (US 2016/0210525), further in view of Shieh et al. (US 20140/177908), further in view of Huang Wei et al.(CN 103150713.), refer to English translation provided.

As per claim 10, The method of claim 1, further comprising: However Shet does not explicitly disclose the following which would have been obvious in view of Csurka from similar field of endeavor “cropping each of a plurality of images that are labeled as comprising the object;”(Refer to Csurka ¶[0048-0049] discloses the output of the system 10 is a labeled image 70 in which segments 52, 54, 56, 58 are labeled according to object class. The labeled image 70 is processed by another processing component, such as one or more of: a. a cropping component , which selects a portion of the image 16 to be cropped, based on the labeled image 70.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Csurka technique of object detection in images into Shet technique to provide the known and expected uses and benefits of Csurka technique over multi-person detection in images technique of Shet. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Csurka to Shet in order to prevent error and uncertainty in object detection within or near a field of travel of a vehicle or mobile device. (Refer to Csurka paragraphs [0002-0004].)


However Shet as modified by Csurka does not explicitly disclose the following which would have been obvious in view of Yang from similar field of endeavor “down-sampling each of the plurality of images to generate a down-sampled set of images;” (Refer to Yang ¶[0006] discloses to detect the pedestrian, model-based object detection may be re-executed on a down-sampled scale space representation of the image data. For example, if the height of the pedestrian is 180 pixels in the original (e.g., full-resolution) image, then the height of the pedestrian will be 90 pixels in a scale space representation that is down-sampled by a factor of 2, and the model-based object detection may successfully detect the pedestrian in the down-sampled image.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Yang technique of object detection in images into Shet as modified by Csurka technique to provide the known and expected uses and benefits of Yang technique over multi-person detection in images technique of Shet as modified by Csurka. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Yang to Shet as modified by Csurka in order to prevent error and uncertainty in object detection within or near a field of travel of a vehicle or mobile device. (Refer to Yang paragraphs [0002-0004].)
However Shet as modified by Csurka as modified by Yang does not explicitly disclose the following which would have been obvious in view of Shieh from similar field of endeavor “training the low-fidelity classifier with the down-sampled set of images;” (Refer to Shieh ¶[0008] discloses performing down-sampling on the detected image region using the generated down-sampling factor, thereby generating a down-sampled image. The image feature generator is operable to receive the down-sampled image, and accordingly configured to generate image features for describing the object under detection. The cascade of classifiers is configured to operate on the image features.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Shieh technique of system of object detection into Shet as modified by Csurka as modified by Yang technique to provide the known and expected uses and benefits of Shieh technique over system of multi-person detection in images of Shet as modified by Csurka as modified by Yang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Csurka as modified by Yang to Shieh in order to provide a system of object detection that has light variation tolerability, reduction in architecture complexity and/or increased processing speed. (Refer to Shieh paragraphs [0007].)

However Shet as modified by Csurka as modified by yang as modified by Shieh does not explicitly disclose the following which would have been obvious in view of Wei form similar field of endeavor “and training the high-fidelity classifier with at least one of the plurality of images at full resolution.” (Refer to Wei step 1 discloses image block classification, section 1C discloses Full resolution picture block p1 are trained with low resolution image block pl extracted from detail pictures and characteristic image respectively.) 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wei technique of image super resolution and classification into Shet as modified by Csurka as modified by Yang as modified by Shieh technique to provide the known and expected uses and benefits of Wei technique over multi-person detecting in images technique of Shet as modified by Csurka as modified by Yang as modified by Shieh. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Shet as modified by Csurka as modified by Yang as modified by Shieh to Ogale in order to provide super resolution reconstruction to have high resolution images from low resolution images. (Refer to Wei paragraphs [1-2].)

Claims 8  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of (CN 105512683), herein after (683), refer to English translation.

As per claim 8, The method of claim 1, “wherein the low-fidelity classifier and the high-fidelity classifier are each portions of a same convolutional neural network.”  (Refer to (683) paragraph 4 of the summary section discloses SVM (Support Vector Machines, support vector machines) classifier is instructed using the CNN feature Practice, obtains the first order classifier of cascade SVM classifier; Using the first order classifier and the training sample in different rulers The CNN feature of the lower image scaled of degree, is trained SVM classifier, obtains the second level classification of the cascade SVM classifier Device; Further step 104,discloses train the SVM classifier using the first-stage classifier and the CNN feature of the image of the training sample scaled at different scales to obtain a second-level classifier of the cascaded SVM classifier. further at step 107 discloses Since first order classifier sorts out the of different sizes of the target frame come, for example, for high 10 pixels, wide by 200 A possibility that target frame of a pixel is target (such as pedestrian) is significant lower, using second level classifier can to target frame into The secondary scoring of row.  Further discloses Training unit 320 obtains cascade SVM classifier for being trained using the CNN feature to SVM classifier First order classifier; And the image scaled under different scale using the first order classifier and the training sample CNN feature, is trained SVM classifier, obtains the second level classifier of the cascade SVM classifier.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine (683) technique of object detection based on convolutional networks into Shet technique to provide the known and expected uses and benefits of (683) technique over multi-person detection in images technique of Shet. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate (683) to Shet in order to provide accurate target detection by using convolutional neural networks. (Refer to (683) 1st paragraph of summary.)

Claim 20 has been analyzed and is rejected for the reasons indicated in claim 8 above. Additionally, the rationale and motivation to combine the Shet and (683) references, presented in rejection of claim 1, apply to these claims.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Wilson et al. (US 2013/0231824.)

As per claim 9, The method of claim 1, “wherein the image is of a scene surrounding a vehicle and wherein the method further comprises:  47Attorney Docket No. 84149812 (FGTL-05401)
determining whether the object exists in the scene surrounding the vehicle based on whether the presence of the object is confirmed by the high-fidelity classifier;” “determining a driving maneuver for the vehicle based on whether the object exists in the scene surrounding the vehicle;” “and providing the driving maneuver to an automated driving system of the vehicle to be executed by the automated driving system.”  (Refer to Wilson figure 9, ¶[0058] discloses the combination of neural networks and fuzzy logic provides the collision avoidance system with the ability to identify and/or distinguish between human objects, irrespective of human shape or activity, and non-human living objects like animals with a high level of detection accuracy. Based on the living object classification, a determination can made about which object should be collided with to minimize, firstly, the amount of human loss, secondly the animal life loss and thirdly, environmental damage. Further ¶[0059-0060] disclose a flowchart illustrating an example of the collision avoidance system that can be implemented in a vehicle 103 of the AIV system 100 (FIG. 1). Beginning with 903, the collision avoidance system is active while the vehicle is autonomously driving. Processing circuitry of the vehicle 103 monitors sensors installed in the vehicle 103 to determine whether an object is detected in 906. If an object is detected in the path of the vehicle 103 or may enter the path of the vehicle 103, a vision system processes one or more images in 909 to determine if it is a living object. If it is determined in 912 that a living object has been detected, then the collision avoidance system processes the scenario to determine if the vehicle 103 should collide with the object. If it is determined in 921 that a collision can be avoided, then in 924 the vehicle 103 maneuvers away from the object before returning to 903. )

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wilson technique of Artificial intelligence driving system into Shet technique to provide the known and expected uses and benefits of Wilson technique over multi-person detection in images technique of Shet. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wilson to Shet in order to prevent human error when drivers operate a vehicle. (Refer to Wilson¶[0002].)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al.(US 2012/0274781), in view of Yang et al. (US 2016/0210525).
As per claim 11, A system comprising: “processing an image with a low-fidelity classifier, the low-fidelity classifier trained to calculate a probability, for each of a plurality of zones of the image, that a zone of the image comprises an object;” “identifying a probable zone having a high probability for comprising the object;”  (Refer to Shet figure 6, section 62 and 63, ¶[0057] discloses given an image frame of a video sequence for detecting an object, the image are provided to a classifier at step 62,each classifier is a probabilistic boosting tree (PBT) trained to detect specific features whose output is a probability distribution function (PDF) for the detected features. At step 63, marginal space learning (MSL), is used to restrict the PDF output by the classifier at step 62 to the most probable portions.)
 48Attorney Docket No. 84149812 (FGTL-05401) “forward feeding the probable zone to a high-fidelity classifier, the high-fidelity classifier trained to confirm a presence of the object in the probable zone.” (Refer to Shet Figure 6, ¶[0057] discloses This restricted PDF is then provided, at step 64, along with the image frame, to a next classifier trained for a different set of features. Similarly, at step 65, the output PDF of the next classifier will be restricted by MSL to 

However Shet does not explicitly disclose the following which would have been obvious in view of Yang from similar field of endeavor “a vehicle; a camera affixed to the vehicle configured to capture an image of a scene surrounding the vehicle; and a processor in communication with the camera and programmable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising:” (Refer to Yang ¶[0005] discloses a vehicle include sensor(e.g. a camera) to generate the image data.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Yang technique of object detection in images into Shet technique to provide the known and expected uses and benefits of Yang technique over multi-person detection in images technique of Shet. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Yang to Shet in order to prevent error and uncertainty in object detection within or near a field of travel of a vehicle or mobile device. (Refer to Yang paragraphs [0002-0004].)

Allowable Subject Matter

Claims 5, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if i) rewritten in independent form including all of the limitations of the base claim and any intervening claims and ii) on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 5, 15, and 19.


					Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661